DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/2/2021 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is currently dependent on claim “0”. It is believed by the Examiner that this is a typographical error and that claim 11 SHOULD depend on claim 10 and will be examined as such; however, appropriate correction is still required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skrepcinski et al. (US 2016/0211569).
In regards to claim 4, Skrepcinski discloses of a method for orienting a sector frame (for example 11, 11’) on a substrate (for example 101), comprising the step of manipulating a plurality of adjustable joints (for example brackets 13, 15, 29, 31, 37, 39 and other unlabeled connections in Figs 1-11), of the sector frame to orient an antenna pipe in a substantially vertical orientation; wherein the sector frame comprises a plurality of structural members, the plurality of structural members including the antenna pipe (for example see vertical pipes 69 and Paragraphs 0047, 0052-0053) for the mounting of electronic equipment and a face pipe (for example see horizontal pipes in Figs 4-7) along which the antenna pipe is disposed, the antenna pipe and the face pipe forming an antenna pipe array (for example see Figs 4-6); and wherein the plurality of adjustable joints of the sector frame are operable to provide rotation (for example at least see Figs 1-11, Abstract and Paragraphs 0040, 0052-0053) of the antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis (for example see Figs 1-11 and Paragraphs 0035-0057).  
In regards to claim 5, Skrepcinski discloses of the method of Claim 4, wherein a joint selected from the plurality of adjustable joints of the sector frame corresponds to the connection between two structural members of the sector frame, the joint having two fasteners (for example see u-bolts on 29, 31, 37, 39) disposed along one of the two structural members, a first fastener and a second fastener (for example see the two u-
In regards to claim 6, Skrepcinski discloses of a sector frame (for example 11, 11’), comprising a plurality of structural members, the plurality of structural members including an antenna pipe (for example see vertical pipes 69 and Paragraphs 0047, 0052-0053) for the mounting of electronic equipment and a face pipe (for example see horizontal pipes in Figs 4-7) along which the antenna pipe is disposed, the antenna pipe and the face pipe forming an antenna pipe array; a plurality of adjustable joints (for example brackets 13, 15, 29, 31, 37, 39 and other unlabeled connections in Figs 1-11) disposed between a plurality of adjustable structural members selected from the plurality of structural members; and a base (for example see 17, 23) forming a base contact surface with a substrate (for example see Fig 5, creating contact with 102); wherein the adjustable joints of the sector frame are operable to provide rotation (for example at least see Figs 1-11, Abstract and Paragraphs 0040, 0052-0053) of the antenna pipe array in at least two directions selected from: rotation about a normal axis, the normal axis being normal to the substrate; rotation about a transverse axis perpendicular to the normal axis; and rotation about a longitudinal axis perpendicular to both the normal axis and the transverse axis (for example see Figs 1-11 and Paragraphs 0035-0057).  


In regards to claim 8, Skrepcinski discloses of the sector frame of Claim 6, wherein the antenna pipe array is configured to remain substantially planar throughout the rotation in the at least two directions (for example see Figs 1-11, any rotation maintains a substantially planar configuration).  
In regards to claim 9, Skrepcinski discloses of the sector frame of Claim 6, wherein the plurality of adjustable structural members includes a first post (for example vertical 17, 17’, see Figs 1-2, 10-11) and a second post (for example vertical 23, 23’, see Figs 1-2, 10-11); wherein the face pipe (for example horizontal pipe in Figs 4-6) of the antenna pipe array is attached to the first post (vertical 17, 17’) with a first adjustable post joint (for example 29 or 31, see Figs 1-2, 4, 6, 10-11; wherein the face pipe (for example horizontal pipe in Figs 4-6) of the antenna pipe array is attached to the second post (vertical 23, 23’) with a second adjustable post joint (for example 37 or 39, see Figs 1-2, 4, 6-7, 10-11); and wherein the first adjustable post joint (29, 31) and the second adjustable post joint (37, 39) are operable to rotate the antenna pipe array about the normal axis, the transverse axis, and the longitudinal axis (see Figs 1-11 and Paragraphs 0035-0057).  
In regards to claim 10, Skrepcinski discloses of the sector frame of Claim 6, wherein each adjustable joint of the sector frame comprises a connection with a first structural member and a second structural member (for example see various 
In regards to claim 11, Skrepcinski discloses of the sector frame of Claim 10, wherein the adjustable joint of the sector frame corresponds to the connection between two structural members (for example see the various tubes/pipes in Figs 1-11) of the sector frame, the joint having two fasteners (for example the various u-bolts in Figs 1-11) disposed along one of the two structural members, a first fastener and a second fastener (for example see the various u-bolts in Figs 1-11) being repositionable within the joint to be arranged in a staggered position, wherein the one of the two structural members experiences a rotation within the joint corresponding to the staggered position (for example see Figs 1-11, tightening/loosening the u-bolts and/or positioning them higher/lower in the slots they are fed through will create staggered positions).  
In regards to claim 12, Skrepcinski discloses of the sector frame of Claim 6, wherein the first fastener is repositionable within an elongated slot (for example see Figs 1, 4, 10, brackets 27, 29, 37, 39 the u-bolts are run through an elongated slotted opening).  

In regards to claim 15, Skrepcinski discloses of the sector frame of Claim 6, wherein the base (17, 23) is configured for attachment to an extension (for example see 100), the extension (100) operable to reduce a mean contact pressure between the base and the substrate (102, for example see Fig 5 and Paragraphs 0046, 0048).  
In regards to claim 16, Skrepcinski discloses of the sector frame of Claims 6, wherein the base is configured for attachment to an extension (for example 100), the extension (100) operable to increase the resistance of the sector frame to overturning under wind loads (for example see Fig 5 and Paragraphs 0013, 0046, 0048, more secure sector frame would help to stabilize for wind).  
In regards to claim 18, Skrepcinski discloses of the sector frame of Claim 6, wherein the base (17, 23) is configured for attachment to an extension (for example 100), the extension (100) forming an extension contact surface with the substrate (102, for example see Fig 5 and Paragraphs 0046, 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Skrepcinski et al. (US 2016/0211569) in view of Fruh (US 2013/0127686).
In regards to claims 14 and 17, Skrepcinski discloses of the sector frame of Claim 6 as found within the explanation above.
However, Skrepcinski does not explicitly disclose of wherein the base comprises a ballast tray; or wherein the extension configured to contain ballast.  
Fruh discloses of and antenna system 100 with an antenna frame (for example comprising 130, 140, 160, 180), wherein the antenna frame is connected to a base (for example 200); wherein the base (200) is a ballast tray including an extension to contain ballast (for example see Figs 1B, 3A-3B, 5A-5B, 6A and Paragraphs 0027-0030, 0035-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the base comprising a ballast tray with the extension configured to contain ballast as taught by Fruh for improving the stability of a base/platform for an antenna device that may be weighted with ballast.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skrepcinski et al. (US 2016/0211569).
In regards to claim 19, Skrepcinski discloses of the sector frame of Claims 6 as found within the explanation above, wherein the sector frame (11, 11’) and the base (17, 23) have a combined first weight distributed over a first contact area with the substrate (101) to achieve a first mean contact pressure; wherein, if the extension (100) is attached, the sector frame (11, 11’), the base (17, 23), and the extension (100) have a 
However, Skrepcinski does not explicitly disclose of wherein the second mean contact pressure is less than the first mean contact pressure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second mean contact pressure being less than the first mean contact pressure as an obvious matter of design choice to manipulate the weight distribution to better position and/or secure the sector frame to achieve the optimum functionality of the antenna.
In regards to claim 20, Skrepcinski discloses of the sector frame of Claim 6 as found within the explanation above, wherein the sector frame (11, 11’) and the base (17, 23) have a combined first weight distributed over a first contact area with the substrate (101) to achieve a first maximum contact pressure at a point along the first contact area; wherein, if the extension (100) is attached, the sector frame (11, 11’), the base (17. 23), and the extension (100) have a combined second weight distributed over a combined second contact area with the substrate to achieve a second maximum contact pressure at a point along the combined second contact area. 
However, Skrepcinski does not explicitly disclose of wherein the second maximum contact pressure is less than the first maximum contact pressure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second maximum contact pressure being less than the first maximum contact pressure as an obvious matter of design choice to manipulate the weight distribution to better position and/or secure the sector frame to achieve the optimum functionality of the antenna.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844